DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6316304 (Pradeep et al).
Concerning claim 12, Pradeep discloses a semiconductor structure (Fig. 8), comprising:

    PNG
    media_image1.png
    271
    569
    media_image1.png
    Greyscale

a substrate (30) comprising a low-potential region and a high-potential region (col. 1 lines 38-43);
a first gate structure (46) in the low-potential and on the substrate;
a second gate structure (48) in the high-potential and on the substrate;
a first composite spacer covering sidewalls of the first gate structure and comprising a portion of a first dielectric layer (38) and a portion of a second dielectric layer (44), wherein the portion of the second dielectric layer has a tapered shape; and
a second composite spacer covering sidewalls of the second gate structure and comprising another portion of the first dielectric layer (38), another portion of the second dielectric layer (44) and a third dielectric layer (40), wherein a width of the first composite spacer is less than a width of the second composite dielectric layer (col. 3 lines 60-66).
Continuing to claim 17, Pradeep discloses a pair of first lightly-doped regions (31) in the low-potential region and on opposite sides of the first gate structure (Fig. 8); and
a pair of second lightly-doped regions (31) in the high-potential region and on opposite sides of the second gate structure (Fig. 8).
Considering claim 19, Pradeep discloses further comprising:

a pair of second source/drain regions (50) in the high-potential region and on opposite sides of the second gate structure, wherein the pair of second source/drain regions is located close to the top surface of the substrate (Fig. 8).
Referring to claim 20, Pradeep discloses further comprising:
an isolation structure (33) in the substrate and between the low-potential region and the high- potential region (col. 3 lines 5-8 and Fig. 8).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6316304 (Pradeep et al).
Regarding claims 13 and 14, Pradeep discloses forming the first, second, and third dielectric layers.
Pradeep does not disclose the claimed materials of the first, second, and third dielectric relative to one another.
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the first to third dielectric layers of the claimed materials because they are know to be suitable materials for dielectric layers and their properties allow for etch selectivity between the layers.
Pertaining to claim 18, Pradeep discloses wherein the first gate structure comprises:
a first gate dielectric layer (32) on the substrate; and
a first gate electrode (34) on the first gate dielectric layer; and wherein the second gate structure comprises:
a second gate dielectric layer (32) on the substrate; and
a second gate electrode (35) on the second gate dielectric layer.
Pradeep does not disclose that the thickness of the second gate dielectric layer is greater than a thickness of the first gate dielectric layer.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Pradeep recognizes the concepts of mixing transistors with different operating voltages, etc. (col. 1 lines 38-49). Therefore, absent evidence that the claimed relative dimensions would cause the present invention to perform differently than the invention Pradeep it would have been obvious to one of ordinary skill to use the claimed relative dimensions.

Allowable Subject Matter

Claims 1-11 are allowed.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations sequentially forming a first dielectric layer and a second dielectric layer on the substrate covering the first gate structure and the second gate structure, wherein a material of the second dielectric layer is different from a material of the first dielectric layer;
forming a portion of a third dielectric layer along sidewalls of the second gate structure and on the second dielectric layer, wherein a material of the third dielectric layer is different from the material of the second dielectric layer; and etching the first dielectric layer and the second dielectric layer with the portion of the third dielectric layer as an etching hard mask to form a first composite spacer covering sidewalls of the first gate structure, and a second composite spacer covering the sidewalls of the second gate structure, wherein the first composite spacer is formed of a portion of the first dielectric layer and a portion of the second dielectric layer, wherein the portion of the second dielectric layer has a tapered shape; the second composite spacer is formed of another portion of the first dielectric layer, another portion of the second dielectric layer and the portion of the third dielectric layer; and a width of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  Claims 15 and 16 recite the limitations , wherein the portion of the first dielectric layer is of an L shape in a cross-sectional view of the low-potential region, and the portion of the second dielectric layer is formed in a rabbet of the L shape or wherein both of the another portion of the first dielectric layer and the another portion of the second dielectric layer are of an L shape in a cross-sectional view of the high-potential region, wherein the another portion of the second dielectric layer is in a rabbet of the L shape of the another portion of the first dielectric layer, and the third dielectric layer is in a rabbet of the L shape of the another portion of the second dielectric layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Response to Arguments

Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/15/22